EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Schermerhorn on 2/9/21.
The application has been amended as follows: 
Amended claim 1
An endoscopic tool for facilitating injection of a fluid into a submucosal layer of tissue, the tool comprising: 
a first cannula adapted to be slidably disposed within a lumen of an endoscope, the first cannula having a suction surface and a suction lumen, the suction surface disposed at a distal end of the first cannula to contact a mucosal layer of tissue, the suction lumen formed within the first cannula between the suction surface and a proximal end of the first cannula; 
a second cannula adapted to be coupled to a source of a fluid to be delivered to a submucosal layer of tissue below the mucosal layer of tissue, the second cannula carrying a needle at a distal end of the second cannula; 
a needle stabilization structure coupled to the first cannula or the second cannula, the needle stabilization structure defining a fluid lumen and the suction lumen wherein the fluid lumen is separate from the suction lumen 

Amended claim 11
The tool of claim 1, further comprising a T-connector coupled to the proximal end of the first cannula, the T-connector having a first port coupled to the first cannula, a second port adapted to be coupled to the suction source, and a third port adapted to be coupled to the source of fluid.
Amended claim 23
The tool of claim 17, wherein the needle is fixedly attached to [[the]] a distal end of the second cannula by a friction fit or a crimp.
Amended claim 24
The tool of claim 17 further comprising a T-connector coupled to [[the]] a proximal end of the first cannula, the T-connector having a first port coupled to the first cannula, a second port coupled to the suction source, and a third port coupled to the source of fluid.
Amended claim 25
The tool of claim 17, further comprising: a stopper carried by the second cannula and disposed within the first cannula between the suction source and [[the]] a proximal end 
Amended claim 30
A method for injecting a fluid into a submucosal layer of tissue using an endoscopic tool, the method comprising: disposing a first cannula within a lumen of an endoscope, the first cannula having a suction surface that is perpendicular to a length of the first cannula and is disposed at a distal end of the first cannula to contact a mucosal layer of tissue, and defining a suction lumen between the suction surface and a proximal end of the first cannula; disposing a second cannula within a fluid lumen separated from the suction lumen by a needle stabilization structure, the second cannula carrying a needle; moving the first cannula from a first position, whereby the suction surface is disposed within the lumen of the endoscope, to a second position, whereby the suction surface is disposed outside of the lumen of the endoscope and proximate a target area within a patient; creating a negative pressure in the suction lumen via a suction source coupled to the first cannula, thereby drawing the mucosal layer of tissue at the target area into contact with the suction surface; moving the first cannula away from the target area, thereby enlarging a submucosal layer of tissue below the mucosal layer of tissue at the target area; moving the second cannula from a first position, whereby the needle is disposed within the fluid lumen, to [[the]] a second position, whereby the needle is disposed outside of the fluid lumen, such that the needle pierces the mucosal layer of tissue; and injecting the fluid into the submucosal layer of tissue via the needle, thereby raising the mucosal layer of tissue in the target area.
Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 11/25/20, and in view of the Examiner’s Amendment included in the present Action, could either not be found or was not suggested in the prior art of record. With respect to claim(s) 1-31, the prior art of record does not disclose or render obvious at the effective filing date of the invention:  
Regarding claim 1, the closest relevant art is Caplan (U.S. Pub No. 20150045825). Caplan discloses an endoscopic tool (100) for facilitating injection of a fluid into a submucosal layer of tissue, the tool comprising: a first cannula (101) adapted to be slidably disposed within a lumen of an endoscope([0109]), the first cannula (101) having a suction surface (155) and a suction lumen (107), the suction surface (155) disposed at a distal end of the first cannula to contact a mucosal layer of tissue (Fig.10), the suction lumen (107) formed within the first cannula (101) between the suction surface (155) and a proximal end of the first cannula (101)([0144]); a second cannula (141) adapted to be coupled to a source of a fluid (121) to be delivered to a submucosal layer of tissue below the mucosal layer of tissue (Fig.11), the second cannula (141) carrying a needle ([0145]-141) at a distal end of the second cannula (141); a needle stabilization structure (156, 157) coupled to the first cannula or the second cannula (Fig.10), the needle stabilization structure (156, 157) defining a fluid lumen (108) separate from the suction lumen (107), the second cannula (141) slidably disposed within the fluid lumen (108)(Fig.10); and a suction source (340) coupled to the first cannula (101) to create a negative pressure within the suction lumen (107) to draw the mucosal layer of tissue into contact with the suction surface (155)([0131]) and hold the mucosal layer of tissue against the suction surface (155)(Fig.10A), wherein responsive to the mucosal layer of tissue contacting the suction surface (155), the second cannula (141) is movable toward the submucosal layer of tissue, causing the needle (141) to pierce the mucosal layer of tissue and deliver the fluid into the submucosal layer of tissue (Fig.10B)([0147]-[0148]).  
However, Caplan fails to disclose or render obvious the needle stabilization structure coupled to the first cannula or the second cannula, the needle stabilization structure defining a fluid lumen and the suction lumen wherein the fluid lumen is separate from the suction lumen in combination with the other elements recited in claim 1.
Regarding claim 17, the closest relevant art is Caplan (U.S. Pub No. 20150045825).  Caplan discloses An endoscopic tool (100) for facilitating injection of a fluid to a submucosal layer of tissue, the tool comprising: a first cannula (101) adapted to be disposed within the lumen of an endoscope ([0109]), the first cannula (101) having a suction surface (155) disposed at a distal end of the first cannula (101) to contact a mucosal layer of tissue (Fig.10A); a second cannula (121, 141) adapted to be coupled to a source of a fluid to be delivered to a submucosal layer of tissue below the mucosal layer of tissue ([0156]-since fluid delivery tube has a fluid source); a needle stabilization structure (156, 157) coupled to the first cannula (101) or the second cannula (121, 141), the needle stabilization structure (156, 157) defining at least one suction lumen (107) and a fluid lumen (108) separate from27PATENT APPLICATION Attorney Docket No.: 32849/52738the suction lumen (107), the fluid lumen (108) disposed centrally within the first cannula (101), the second cannula (121, 141) slidably disposed within the fluid lumen (108)(Fig.10); a needle (141) carried by the second cannula (121, 141), the second cannula (121, 141) movable between a first position(Fig.10A), whereby the needle (141) is disposed within the fluid lumen (108), and a second position, whereby the needle is disposed outside of the fluid lumen (108)(Fig.10B); and a suction source (340) coupled to the first cannula (101) to create a negative pressure within the suction lumen (107) to draw the mucosal layer of tissue into contact with the suction surface (155)([0131]) and hold the mucosal layer of tissue against the suction surface (155)(Fig.10A), wherein responsive to the mucosal layer of tissue contacting the suction surface (155), the second cannula (141) is movable toward the submucosal layer of tissue, causing the needle (141) to pierce the mucosal layer of tissue and deliver the fluid into the submucosal layer of tissue (Fig.10B)([0147]-[0148]). 
However, Caplan fails to disclose or render obvious an endoscopic tool wherein the suction surface is perpendicular to a length of the first cannula; a needle stabilization structure coupled to the first cannula or the second cannula, the needle stabilization structure defining at least one suction lumen and a fluid lumen separate from each suction lumen of the at least one suction lumen in combination with the other elements recited in claim 17. 
Regarding claim 30, the closest relevant art is Caplan (U.S. Pub No. 20150045825) in view Kassab (U.S. Pub No. 20100160719). Caplan discloses a method for injecting a fluid into a submucosal layer of tissue using an endoscopic tool (101), the method comprising:29PATENT APPLICATION Attorney Docket No.: 32849/52738 disposing a first cannula (101) within a lumen (109) of an endoscope, the first cannula (101) having a suction surface (155) disposed at a distal end of the first cannula (101) to contact a mucosal layer of tissue, and defining a suction lumen (107) between the suction surface (155) and a proximal end of the first cannula (101)([0144]); disposing a second cannula (121, 141) within a fluid lumen (108) separated from the suction lumen (107) by a needle stabilization structure (156, 157), the second cannula (121, 141) carrying a needle (141)(Fig.10); moving the first cannula (101) from a first position, whereby the suction surface (155) is disposed within the lumen of the endoscope, to a second position, whereby the suction surface (155) is disposed outside of the lumen of the endoscope and proximate a target area within a patient ([0144]); creating a negative pressure in the suction lumen (107) via a suction source (340) coupled to the first cannula (101), thereby drawing the mucosal layer of tissue at the target area into contact with the suction surface ([0093], [0155]); moving the second cannula (121, 141) from a first position, whereby the needle is disposed within the fluid lumen (108)(Fig.10A)([0147]), to the second position, whereby the needle (141) is disposed outside of the fluid lumen (108), such that the needle (141) pierces the mucosal layer of tissue (Fig.10B)([0148]); and injecting the fluid into the submucosal layer of tissue via the needle (141), thereby raising the mucosal layer of tissue in the target area ([0153]). However, Caplan fails to disclose wherein moving the first cannula away from the target area, thereby enlarging a submucosal layer of tissue below the mucosal layer of tissue at the target area. Kassab discloses a device for accessing tissue. Kassab discloses wherein the system is capable of enlarging the space between the targeted tissue by retracting the target tissue away ([0035]). It would be obvious to one of ordinary skill in the art to modify the first cannula of Caplan with the system of Kassab so that movement of first cannula away from target area enlarges the tissue ([0035]). 
However, Caplan in view of Kassab fails to disclose or render obvious a method of injecting a fluid into a submucosal layer of tissue using an endoscopic tool having the steps of disposing a first cannula having a suction surface that is perpendicular to a length of the first cannula and is disposed at a distal end of the first cannula to contact a mucosal layer of tissue, and defining a suction lumen between the suction surface and a proximal end of the first cannula; disposing a second cannula within a fluid lumen separated from the suction lumen by a needle stabilization structure in combination with the other elements recited in claim 30.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MOORE whose telephone number is (571)270-5595.  The examiner can normally be reached on Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783